﻿It gives me great pleasure to express the satisfaction of my delegation at the election of Ambassador Riidiger von Wechmar as President of the thirty-fifth session of the General Assembly. His professional skill and wide experience in the United Nations sphere are well known to all of us and they justify our confidence that this Assembly will be wisely guided. I wish him and the other members of the Bureau luck in their very important task.
221.	May I also add the voice of the Swedish delegation to the voices of all those who have expressed thanks to the former President, Ambassador Salim of the United Republic of Tanzania, for the excellent way in which he conducted the work of the thirty-fourth session. Furthermore, I wish to welcome the new Member of our Organization, Saint Vincent and the Grenadines, who by its accession to membership has strengthened the representation in the United Nations of the Caribbean region.
222 The 1980s have begun in an atmosphere of crisis.
223. The Soviet invasion of Afghanistan has tipped the scale from detente to distrust in the relations between the two superpowers. The arms race is gaining new and unprecedented momentum. The threat of new countries acquiring nuclear weapons has become more acute. The world economy is facing serious difficulties aggravated by the energy crisis.
224.	Not only is the world thus moving deeper into crisis, but our collective will to deal with the situation seems to be faltering.
225.	International disarmament negotiations have come to a virtual standstill. The United States Senate has failed to ratify the SALT II agreement. The Second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons ended at Geneva without agreement.
226.	The eleventh special session assembled to deal with development and international economic cooperation was unable even to agree on the formula for starting the so-called global round.
227.	Why all those failures?
228.	There is no simple answer to this question. Nor are there any easy solutions to the complex problems the world is facing. There is no shortcut to peace, no simple remedy for the world's economic crisis. But one thing is clear. The issues we are facing ultimately concern our survival.
229.	A failure of international economic cooperation is a question of life and death for millions of people in the third world. If we fail to curb the arms race and prevent the proliferation of nuclear weapons, there is a danger that nobody will survive. Only if those simple truths arc brought home can we hope for the spirit of compromise between ideologies and interests necessary to make headway in the difficult negotiations before us.
230.	Let us begin by looking at disarmament efforts.
231.	The armaments situation has many contradictory features. Thus, for instance, all countries agree that more armaments create a situation in which the security of all nations is diminishing. Yet almost all countries arc trying to improve their security merely by increasing armaments.
232.	All countries also agree in principle that the best way to improve security is to curb the arms race through negotiations. Yet those who play the decisive role in the disarmament negotiations always seem very careful to see to it that what comes out of those negotiations will not affect their own military capabilities. That reluctance is year by year bringing the world closer to the brink of disaster. That is particularly clear when one looks at the situation in Europe.
233.	Both East and West agree that war in Europe may lead to a nuclear holocaust. Political leaders in both East and West also agree that the limitation of armaments in Europe is the way to reduce the danger of the ultimate catastrophe.
234.	We are at present discussing the holding of a conference dealing with disarmament in Europe, a continent where the enormous military forces of East and West stand face to face and from which two world wars have already emanated.
235.	Western countries have primarily stressed the importance of obtaining far-reaching confidence-building measures. As for arms limitations, they have tended to refer to ongoing negotiations in existing forums. The Soviet Union and other States parties to the Warsaw Treaty wish to discuss limitations on nuclear and conventional weapons and disarmament in more general and political terms. The importance of those differences of opinion on what purpose the conference is to serve should not be underestimated. Nevertheless we do have to find a compromise.
236.	The Conference on Security and Cooperation in Europe which will be held at Madrid could be the forum used for laying the groundwork for such a compromise. In the view of my Government, a possible basis for a compromise would be to allow for different timescales for different disarmament measures.
237.	We should like to have the Madrid meeting decide on certain confidence-building measures and formulate a concrete and precise mandate for a European disarmament conference.
238.	The first phase of such a conference should aim at agreement on further and considerably more substantial confidence-building measures. A mandate adopted at Madrid should also deal with limitations of conventional and nuclear arms, to be discussed as soon as sufficient progress has been made in the negotiations in other forums concerning troop reductions and limitations of strategic and theatre nuclear weapons. Thus, even if actual negotiations take place in other bodies, a European disarmament conference would play a significant role by monitoring the state of negotiations on conventional and nuclear arms.
239.	The purpose of the conference should be to establish a system where all the nations concerned can state their views on how European disarmament should be achieved and put pressure on those which bear the main responsibility for the arms race. If that formula is adopted, a European disarmament conference would naturally unfold inconsecutive phases, each dealing with the measures which seem realistic at the time. That would give room for stocktaking and for formulating new objectives appropriate for later stages.
240.	Let us go forward step by step but never lose sight of the final goal: a Europe where the nuclear threat has receded and stability and confidence reign.
241.	The nuclear arms race is of concern not only to the superpowers and the European countries.
242.	In the strategic thinking of the nuclear weapon States, it is frequently suggested that nuclear wars can be fought and that nuclear wars can be won. But a recently concluded United Nations study initiated by Sweden two years ago shows that even the effects of a so-called limited nuclear war would be disastrous. In addition it seems highly unlikely that either side in a nuclear conflict will be able to exercise the restraint assumed by strategic planners in peacetime.
243.	While the nuclear weapon States continue to build up and improve their nuclear arsenals there is a risk that they will encourage those in other countries who believe that the acquisition of nuclear weapons can increase national security and enhance national prestige. During the past few years there have been alarming reports that new countries, some of them in regions of tension, might have acquired or were seeking to acquire nuclear explosives. That heightens our concern about the threat of the proliferation of nuclear capability.
244.	It is highly regrettable that the Second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons could not agree on a final document. The outcome of that Conference cannot, however, detract from the vital importance of the Non-proliferation Treaty. We must continue the struggle to prevent the proliferation of nuclear weapons. We must strengthen and broaden the scope of safeguards formulated by IAEA. We must search for common approaches to nuclear cooperation and achieve more reliable assurances as regards both supply and non-proliferation.
245.	In the field of economic cooperation, those who hold power seem to be captives of their own conventional thinking and unaware of the fact that the international economy of the 1980s is very different from any we have experienced in the past.
246.	If the armament situation is dangerous—and indeed it is—so is the world economic situation.
247.	We know that the South badly needs to import the goods necessary to develop its resources and infrastructures. We also know that the North suffers from unemployment and idle industrial capacity. Furthermore, we know that large sums are available in the international capital markets which are not being put to productive use.
248.	Properly coordinated, those three negative components can be transformed into positive action. What is needed for that is cooperation between rich and poor, between the developed and developing regions of the world, between oil producing and oil importing countries, between the industrialized countries of the old establishment and newly industrialized nations. That cooperation should aim at achieving a more equitable distribution of the world's resources, thus creating jobs and wellbeing for us all.
249.	The recent report of the Brandt Commission eloquently elaborates that reasoning. Its most remarkable feature is that it is submitted jointly by a group of members with widely different backgrounds and political persuasions. It is now for the Governments to discuss to what extent the consensus in the Brandt Commission can be transferred to the intergovernmental level and transformed into agreement.
250.	A summit meeting early next year might well be needed to acknowledge that North South relations must receive attention at the highest political levels.
251.	Interdependence was also a theme underlying the eleventh special session that ended just a week ago. It is highly regrettable that the session ended without agreement in that respect. Although one should not underestimate the complexity of the problem and the difficulties in finding quick solutions, it is obvious that the failure of the session was due not to technical obstacles but rather to lack of political will.
252.	The present international economic order is changing only slowly, and the change meets with resistance from those who see their interests threatened. While this may be understandable in a short-term perspective, our common interests in a longer perspective should dictate a more forthcoming position even if this appears to imply giving up positions of power.
253.	Since the special session failed, it is all the more important that this session come to agreement on a global round of negotiations. The Swedish Government believes that such a new effort is essential to bring about concerted solutions to problems which are of concern to everybody.
254.	Sweden will make every effort to contribute to an agreement on the procedures and the agenda in the course of this session. The results achieved so far should serve as our basis.
255.	The consensus on the International Development Strategy for the Third United Nations Development Decade was an important step forward during the eleventh special session. Its very existence is an important basis for further efforts to be made by the international community to combat poverty and starvation in the coming decade. We have the tools at our disposal for this, but we do not have much time. To put it as the President of the General Assembly did in his speech of acceptance a week ago:
"The need to create a new, more just and balanced international economic order ... is much too urgent to permit any substantial further delay. For millions, it could literally mean the difference between life and death." 
256.	The arms race and the world economic crisis are global phenomena which have implications for the security of all nations. The tensions and problems in the Middle East, Southeast Asia and southern Africa may have local roots and causes, but if they remain unresolved they may have worldwide repercussions as well.
257.	Viet Nam, once the symbol of the people’s fight for independence, has now itself embarked on the road of armed intervention. Sweden has condemned the Pol Pot regime's unparalleled cruelty to its own citizens, but Pol Poi's reign of terror can never justify the continued occupation of Kampuchea by Viet Nam. The Vietnamese troops must be withdrawn and the Kampuchean people be allowed to determine their own political future without foreign interference. Only then can Kampuchea begin the gigantic task of reconstruction after years of war, terror, invasion and famine.
258.	Unanimous reports tell of a constant and increasing military build-up along the border between Thailand and Kampuchea. This build up has already led to armed clashes between Thailand and Viet Nam in June this year, when Vietnamese troops reportedly crossed the border.
259.	My Government urgently appeals to all the parties concerned to prevent the situation from escalating into an open conflict causing more suffering for the already hard hit population and increasing once again the risk of a great Power clash in that region. The refugees must be protected, the territorial integrity of Thailand respected and tension along the border reduced.
260.	In southern Africa, the struggle for freedom and justice has led to an important victory. Zimbabwe is a forceful reminder to all that southern Africa is moving irresistibly towards majority rule. Judging from past experience, we could not expect the South African regime to draw the right conclusions from this development. Through the years it has resisted pressure from a united world opinion and remained impervious to both humanitarian considerations and the arguments of reason. However, we do expect other, more enlightened, States to play their part in efforts to abolish apartheid.
261.	The instruments of peaceful action at our disposal are economic sanctions as envisaged by the United Nations Charter. It is, therefore, the duty of the permanent members of the Security Council to consider what means may still contribute to a peaceful dissolution of apartheid in South Africa. We appeal to them not to shirk this responsibility.
262.	It has been argued that negotiations on Namibia would be hampered by Security Council action against South Africa. My Government believes the contrary to be true.
263.	Measures against South Africa must be taken, and taken now, if negotiations are to yield results. Using delaying tactics and pretending to be cooperative, the South African regime continues to exploit these negotiations for two purposes: first, to gain time to build up an administration of its own choice in Namibia; secondly, to avoid the pressure of international sanctions. The negotiations themselves must not be allowed to serve as a means of postponing the freedom of Namibia.
264.	Over the years South Africa has, by its illegal occupation of Namibia, by its armed attacks on neighbouring States and by its apartheid policy, accumulated an appalling catalogue of oppression and blatant violations of international law and human rights. It is high time the Security Council took action to implement its own plan for a peaceful transition to majority rule and to a free and independent Namibia.
265.	By their well-coordinated and responsible policy, the frontline States are playing an increasingly strong and constructive role in developments in southern Africa, thus exerting an inspiring influence on the majority of the people of South Africa. The Swedish Government will continue to provide development assistance to the frontline States and humanitarian assistance to liberation movements in southern Africa. It will also favourably consider contributing to the regional economic cooperation.
266.	For all too long, the peoples of the Middle East have been deprived of the right to live in peace and dignity, free from fear and want. Recent disturbing events and acts of violence have once again demonstrated the implacability of the parties in this tragic conflict.
267.	The peace agreements reached between Egypt and Israel were, in our view, an important step towards breaking the vicious circle of violence and hatred in the Middle East. Today we have less reason for optimism. Tension is again rising. Israel is adding to it by its settlement policy on the West Bank, its raids into Lebanese territory and its attempts to change the character and status of Jerusalem through unilateral action. All friends of Israel—and Sweden is among them—must note with sorrow that Israel is currently pursuing a policy which not only contravenes international law but also runs entirely counter to principles which should be fundamental to a democracy like Israel.
268.	It is no less tragic that the Palestinians, in the pursuit of their legitimate national rights, should resort to violence. As has been so woefully demonstrated, violence inevitably breeds counter violence.
269.	A political settlement can be achieved not by force but through concessions and compromise by Israelis and Palestinians alike.
270.	The Palestinians must recognize Israel's right to exist within secure and recognized borders. Israel must recognize the legitimate national rights of the Palestinians, including the right to establish, should they so wish, a State of their own, living in peace, side by side with Israel.
271.	Israel must also realize that it is meaningless to try to reach an agreement on the Palestinian question without negotiating with those who represent the Palestinians. A comprehensive and lasting peace is possible only if all parties concerned participate in it—and that is to say that Israel must negotiate with the PLO.
272.	A solution must, furthermore, determine the status of Jerusalem and guarantee freedom of access for one and all to the Holy Places.
273.	I want to take this opportunity also to express my Government's deep concern over recent reports of armed hostilities between Iraq and Iran. My Government urges the parties to refrain from further military action and to settle their differences peacefully.
274.	Today it is more important than ever to remind the superpowers of their duty to adhere to the United Nations principles on non-intervention and the right to self-determination.
275.	The resolution on Afghanistan adopted by this Assembly in January was important in this respect. The Soviet invasion of Afghanistan was a flagrant violation of the United Nations Charter and must be condemned as such.
276.	Eight months have now elapsed since the Assembly adopted its resolution calling for the immediate, unconditional and total withdrawal of foreign troops from Afghanistan. But Soviet troops are still stationed in Afghanistan; they are engaged in a cruel combat to force the Afghan people into submission. But the Afghans will not let themselves be subjugated, and the Soviet Union will learn the lesson that all imperialist Powers should have learned from history. Mankind's yearning for liberty cannot be extinguished by occupation, repression, terror or torture. Individuals and nations will not give up their fight for freedom and self-determination.
277.	The Soviet Union has said that the Soviet troops will be withdrawn as soon as it has guarantees against aggression from the outside. But the only aggression from the outside in this case came from the Soviet Union itself.
278.	Only an independent Government which has the support of the Afghan people has any reasonable hope of achieving internal peace and stable relations with all its neighbours, including the Soviet Union. We must therefore once again urge the Soviet Union to withdraw its troops immediately, totally and unconditionally.
279.	At the beginning of the 1980s, the most dangerous trend for world peace is the transition in relations between the two nuclear superpowers from detente to distrust. The security of all nations hinges on how the two superpowers handle their relations and what forms their rivalry will take.
280.	By reason of their nuclear arsenals, the superpowers are holding the fate of the entire world in their hands. All States therefore have the right to demand that they improve their existing lines of communication. Even if we cannot now have detente, we must urge the superpowers to continue their dialogue. Their channels of communication must always remain open and function effectively in order to avoid misunderstandings, overreactions and dangerous miscalculations.
281.	Hence we note with satisfaction that the Foreign Ministers of the United States and the Soviet Union are going to meet here this week. Let us hope that this meeting will be the beginning of a more stable pattern of contacts between the two superpowers and lead to constructive results in the interest of world peace.

